Citation Nr: 1716093	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  09-44 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased evaluation in excess of 10 percent for residuals of a left lower leg fracture (claimed as the left tibia and fibula).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1972 to February 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In June 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record.

This case was previously before the Board in September 2015 and most recently in May 2016 where it was remanded for additional evidentiary development.  The matter has returned to the Board for appellate consideration.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional evidentiary development is required prior to adjudicating the claim of an increased rating for residuals of a left lower leg fracture (claimed as the left tibia and fibula).  Specifically, remand is necessary to afford the Veteran a new examination and for further development of his claim for entitlement to a total disability rating based on individual unemployability (TDIU).

The Veteran was last provided a VA examination in December 2015.  Since the Veteran's claim was last before the Board, the Court, in Correia v. McDonald, issued a decision finding that VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 28 Vet.App. 158 (2016); 38 C.F.R. § 4.59 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Critically, this type of joint testing was not accomplished during the Veteran's most recent December 2015 VA examination.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the increased rating claim.  Accordingly, an additional VA examination must be provided.

Next, in Rice v. Shinseki, the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such is raised by the record. 22 Vet. App. 447 (2009).  Here, the record reflects that the Veteran has asserted that his employability is affected by his service-connected disabilities, in particular his back and lower leg conditions.  See VA Form 21-8940, September 2014.  However, the record also shows that from April 30, 2014, the Veteran has been in receipt of a 100 percent rating for his depressive disorder.  Also, since April 30, 2014, the Veteran has been in receipt of special monthly compensation (SMC) at the (s) rate; this award is based on his depressive disorder as a single disability rated 100 percent with additional service-connected disabilities combining to have a schedular rating that is independently ratable at 60 percent or more.  As the Veteran has been in receipt of a 100 percent rating for his depressive disorder since April 30, 2014, and has also been in receipt of SMC, from April 30, 2014, his claim for TDIU for the period after April 30, 2014 is moot. See Bradley v. Peake, 22 Vet. App. 280, 293 (2008); see also Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).

But, the Board recognizes that VA has a "'well-established' duty to maximize a claimant's benefits." AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, as the development ordered above for the Veteran's claim for an increased rating for residuals of a lower leg fracture could result in information relevant to the issue of entitlement to a TDIU for the period prior to April 30, 2014, the Board finds the issues are inextricably intertwined and therefore the issue of entitlement to TDIU, prior to April 30, 2014, must be remanded as well. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:


1. Schedule the Veteran for a VA examination to determine the nature and severity of his knee and lower leg condition.  The claims file, including this remand, should be reviewed by the examiner to become familiar with the Veteran's pertinent medical history and such review should be noted in the examination report.

Complete range of motion testing should be accomplished and the examiner should note the point at which there is pain on motion, if any.  Specifically, active and passive range of motion testing as well as weight-bearing and non-weight-bearing testing must be conducted, and if possible, with the range of the opposite undamaged joint (right knee).  

The examiner should also note any additional loss of function with repetition due to factors such as pain, weakness, fatigability, and pain on movement.  The extent of additional limitation should be expressed in degrees.

If flare-ups are reported, the examiner must express an opinion on whether the flare-ups are associated with additional functional loss.  If so, he or she should estimate the degree of lost motion during such flare-ups.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The presence of ankylosis must be noted.  The examiner must also indicate the presence or absence of lateral instability and/or recurrent subluxation in the Veteran's left knee, if any.  If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe.  If instability is not found, the examiner should so state.

Further, the examiner must indicate whether there is cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion of the joint or partial removal of the semilunar cartilage.

2. Upon completion of the requested development and any additional development deemed appropriate, the AOJ should readjudicate the claims for entitlement for an increased rating for his service-connected residuals of a left lower leg fracture (claimed as the left tibia and fibula) and TDIU for the period prior to April 30, 2014. 

If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

